Citation Nr: 1013941	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mental disorder (cognitive, psychological or neurological), 
including as due to residuals of a head injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pain 
and swelling in both legs.  

4.  Entitlement to service connection for a mental disorder 
(cognitive, psychological or neurological), including as due 
to residuals of a head injury.

5.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.

6.  Entitlement to service connection for a disability 
manifested by pain and swelling in both legs.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran presented testimony at a Board personal hearing 
by the undersigned Veterans Law Judge in January 2010 at the 
Albuquerque RO.  A transcript of this hearing is associated 
with the Veteran's claims folder.

The Board notes initially that the RO characterized one of 
the issues on appeal as whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for residuals of a head injury, now claimed as 
cognitive disorders.  The September 1970 prior final rating 
decision referenced physical, psychological and neurological 
VA examinations that the Veteran underwent, during which no 
diagnoses were found.  In light of these examinations, the 
Veteran's claim to reopen for a cognitive disorder and the 
Veteran's current diagnoses, the Board finds that the issue 
on appeal is better characterized as whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a mental disorder (cognitive, 
psychological or neurological), including as due to residuals 
of a head injury. 

The issues of service connection for a mental disorder 
(cognitive, psychological or neurological), including as due 
to residuals of a head injury, service connection for a 
bilateral foot disorder, to include pes planus, and service 
connection for a disability manifested by pain and swelling 
in both legs are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1970 rating decision, the RO 
denied a claim for service connection for residuals of a head 
injury, finding no current evidence that showed a physical, 
psychiatric or neurological disability.  

2.  Evidence received since the September 1970 decision is 
not cumulative or redundant, shows a current disability and a 
potential nexus to service and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a mental disorder (cognitive, 
psychological or neurological), including as due to residuals 
of a head injury.  

3.  In an unappealed September 1970 rating decision, the RO 
denied a claim for service connection for pes planus, finding 
minimal pes planus and that the Veteran's physical 
examination was essentially unremarkable, thus showing no 
current disability.

4.  Evidence received since the September 1970 decision is 
not cumulative or redundant, shows a current disability and a 
potential nexus to service and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for pes planus  

5.  In an unappealed September 1970 rating decision, the RO 
denied a claim for service connection for pain and swelling 
in both legs, finding no evidence of arthritis and that the 
Veteran's physical examination was essentially unremarkable, 
thus showing no current disability.    

6.  Evidence received since the September 1970 decision is 
not cumulative or redundant, shows a current disability and a 
potential nexus to service and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for pain and swelling in both legs.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a mental 
disorder (cognitive, psychological or neurological), 
including as due to residuals of a head injury, including as 
due to residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 
(2002); 38 C.F.R. §§ 3.156, 20.1105 (2009).

2.   New and material evidence has been received to reopen 
the claim of entitlement to service connection for pes 
planus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1105.

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for pain and 
swelling in both legs.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.1105.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

New and material evidence for service connection for a mental 
disorder (cognitive, psychological or neurological), 
including as due to residuals of a head injury, including as 
due to residuals of a head injury

Prior to the current claim, the Veteran's claim for service 
connection for residuals of a head injury was last denied by 
the Albuquerque, New Mexico RO in a September 1970 rating 
decision.  In December 2006 the Veteran submitted a request 
to reopen a claim for entitlement to service connection for a 
cognitive disorder.  

The evidence of record prior to the September 1970 final 
rating decision showed that the Veteran complained of 
headaches, blurred vision, bad moods, an inability to talk to 
people and walking away from people.  A July 1970 VA examiner 
noted the Veteran had very mild affective depression; however 
there was no medical evidence that showed any physical, 
psychiatric or neurological diagnosis.  The September 1970 
decision denied the Veteran's claim with the rationale that 
that there was no current evidence that showed residuals of a 
head injury incurred in or aggravated by military service.  

The newly received evidence includes 2007 to 2009 VA 
treatment records showing diagnoses of major depression and 
PTSD.  There are also January 2008 statements from the 
Veteran and his wife ever since the Veteran was discharged 
from service he has recurring nightmares, has not slept well 
and hears voices in his head.    

Because the newly received evidence shows a currently 
disability, this evidence is material to the Veteran's claim.  
Therefore, the Board finds that the additional evidence 
received is both new and material, and the claim for service 
connection for a mental disorder (cognitive, psychological or 
neurological), including as due to residuals of a head 
injury, is reopened.





New and material evidence for service connection for pes 
planus

Prior to the current claim, the Veteran's claim for service 
connection for bilateral pes planus was last denied by the 
Albuquerque, New Mexico RO in a September 1970 rating 
decision.  In December 2006 the Veteran submitted a request 
to reopen a claim for entitlement to service connection for 
pes planus.  

The evidence of record prior to the September 1970 final 
rating decision showed that although the medical evidence 
showed minimal pes planus, the Veteran's physical examination 
was essentially unremarkable.  The September 1970 decision 
denied the Veteran's claim with the rationale that that there 
was no current evidence that showed current pes planus 
aggravated by military service.  

The newly received evidence includes 2007 to 2009 VA 
treatment records showing a history of flat feet with 
complaints of worsening foot and ankle pain, including 
swelling.  There are also January 2008 statements from the 
Veteran and his wife that his arches collapsed during basic 
training and that his feet have bothered him ever since.  

Because the newly received evidence shows a current 
disability, this evidence is material to the Veteran's claim.  
Therefore, the Board finds that the additional evidence 
received is both new and material, and the claim for service 
connection for pes planus is reopened.  

New and material evidence for service connection for pain and 
swelling in both legs

Prior to the current claim, the Veteran's claim for service 
connection for pain and swelling in both legs was last denied 
by the Albuquerque, New Mexico RO in a September 1970 rating 
decision.  In December 2006 the Veteran submitted a request 
to reopen a claim for entitlement to service connection for 
pain and swelling in both legs.  

The evidence of record prior to the September 1970 final 
rating decision showed that there was no medical evidence 
that showed any arthritis and the Veteran's physical 
examination was essentially unremarkable.  The September 1970 
decision denied the Veteran's claim with the rationale that 
that there was no current evidence that showed a diagnosis 
associated with pain and swelling in both legs.  

The newly received evidence includes 2007 to 2009 VA 
treatment records showing various diagnoses, including 
reactive arthritis, Reiter's syndrome and fibromyalgia, 
indicating leg pain and swelling.  There are also January 
2008 statements from the Veteran and his wife that he has 
suffered from leg pain and swelling since his service in the 
army.  

Because the newly received evidence shows a current 
disability, this evidence is material to the Veteran's claim.  
Therefore, the Board finds that the additional evidence 
received is both new and material, and the claim for service 
connection for pain and swelling in both legs is reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for a mental disorder 
(cognitive, psychological or neurological), including as due 
to residuals of a head injury, including as due to residuals 
of a head injury, is granted, to this extent only.

New and material evidence having been received, the appeal to 
reopen a claim for service connection for pes planus is 
granted, to this extent only.

New and material evidence having been received, the appeal to 
reopen a claim for service connection for pain and swelling 
of both legs is granted, to this extent only.





REMAND

The Veteran's induction examination shows the Veteran had 
asymptomatic pes planus upon entry to service.  The Veteran's 
service treatment records contain indications of painful 
legs, ankles and feet, as well as swelling.  The Veteran's 
service treatment records also show the Veteran reported 
headaches and blurred vision.  The Veteran reported 
headaches, blurred vision, bad moods, an inability to talk to 
people and walking away from people in a July 1970 VA 
examination, four months after discharge from service.  The 
examiner also noted a very mild affective depression at the 
time, although did not diagnose the Veteran with any 
psychiatric disability.  

VA treatment records from 2007 to 2009 show the Veteran was 
diagnosed with and treated for major depression, PTSD, 
various arthritis and pain diagnoses and worsening foot and 
ankle pain.   

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not officially diagnosed with a mental 
disorder, a diagnosis regarding pain and swelling in his legs 
or worsening of his pes planus while in service, he did 
report some symptoms in service consistent with a mental 
disorder and he reported pain and swelling in legs and ankles 
and feet; also "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  His VA treatment records dating from 2007 to 2009 
reflect various psychiatric diagnoses, as well arthritis and 
painful feet.  The Veteran is competent to attest that he has 
experienced mental and psychiatric symptoms, including 
headaches, blurred vision, nightmares and hearing voices, as 
well as painful feet and pain and swelling in his legs since 
exit from service.  His symptoms noted in service and reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low for the 
purposes of providing a medical examination and opinion.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded VA examinations to determine if he 
currently has any mental disorders (cognitive, psychological 
or neurological) that are related to his period of service, 
including  as due to residuals of a head injury; if he has 
any disability characterized by pain and swelling in both 
legs that are related to his period of service, and whether 
the Veteran's pre-existing pes planus was aggravated by 
service, beyond the natural progress of the foot disability.  
The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009). 

The Board also notes that the Veteran has been receiving 
treatment through VA and that the only treatment records 
contained in the claims file were submitted by the Veteran.  
In addition, he testified that went to the VA Medical Center 
(VAMC) in Albuquerque, New Mexico not long after discharge 
from service.  There may be additional VA treatment records 
not included in the Veteran's claims file; these must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that recognizes 
his claim as being that of entitlement to 
service connection a mental disorder 
(cognitive, psychological or 
neurological), including as due to 
residuals of a head injury.  

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all VA 
treatment records regarding treatment, 
therapy or counseling received by the 
Veteran from 1970 to the present from the 
Albuquerque, New Mexico VAMC.  All efforts 
to obtain such records must be adequately 
documented.  

3.  After paragraphs 1 and 2 have been 
accomplished, the RO should afford the 
Veteran appropriate VA examination(s) in 
order to determine the nature and etiology 
of any mental disorder (cognitive, 
psychological or neurological), found to 
be present.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed and all 
findings should be set forth in detail.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination(s), and 
this fact should be so indicated in the 
examination report.

After reviewing the available medical 
records and examining the Veteran, the 
examiner is asked to offer an opinion 
addressing the following questions with 
respect to a mental disorder:

(a).  Has the Veteran developed a mental 
disorder (cognitive, psychological or 
neurological)?  If so, please specify the 
diagnosis or diagnoses.

(b).  If a mental disorder (cognitive, 
psychological or neurological) is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder: (1) had 
its onset during the Veteran's active duty 
service from; (2) was caused by any 
incident or event that occurred during the 
Veteran's active duty service, to include 
as a residual of a head injury; or, (3) 
was manifested within one year from his 
service?

With respect to the examination for the 
mental disorder, the examiner is 
instructed to answer each of the above 
questions as posed and to provide a 
complete rationale for any opinion 
expressed.

4.  After paragraphs 1 and 2 have been 
accomplished, the RO should afford the 
Veteran appropriate VA examination(s) in 
order to determine the nature and etiology 
of any foot disorder, including pes 
planus, found to be present.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed and 
all findings should be set forth in 
detail.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination(s), 
and this fact should be so indicated in 
the examination report.

After reviewing the available medical 
records and examining the Veteran, the 
examiner is asked to offer an opinion 
addressing the following questions with 
respect to the feet:

a).  Based upon an assessment of the 
entire record and given that asymptomatic 
pes planus was noted on the Veteran's 
entrance examination report, was there a 
worsening of the preexisting pes planus 
during the Veteran's period of active duty 
service?  In answering this question, the 
examiner is asked to specify whether the 
Veteran experienced temporary or 
intermittent symptoms of pes planus during 
active duty service; or, whether the 
Veteran developed a permanent worsening of 
the underlying pathology of the pes planus 
due to his period of active duty service 
that results in current disability?

b).  If there was a permanent worsening of 
the preexisting pes planus during the 
Veteran's period of active duty service, 
was such a worsening of the pes planus due 
to the natural progress of that condition?

c).  Has the Veteran developed a disorder 
of the right and/or left foot, other than 
pes planus?  If so, please specify: (1) 
the diagnosis (or diagnoses); (2) which 
foot is affected; and/or (3) if the 
condition is bilateral.

d).  If the examiner finds that the 
Veteran has a disorder of the right and/or 
left foot, other than pes planus, is it at 
least as likely as not (50 percent or 
greater probability): (1) that such 
disorder had its onset during the 
Veteran's period of active duty service; 
or, (2) that such disorder was caused by 
any incident or event that occurred during 
such period of active duty service?

With respect to the examination for the 
feet, the examiner is instructed to answer 
each of the above questions as posed and 
to provide a complete rationale for any 
opinion expressed.

5.  After paragraphs 1 and 2 have been 
accomplished, the RO should afford the 
Veteran appropriate VA examination(s) in 
order to determine the nature and etiology 
of any leg disability characterized by 
swelling and pain found to be present.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed and all findings should be set 
forth in detail.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination(s), and this fact should be so 
indicated in the examination report.

After reviewing the available medical 
records and examining the Veteran, the 
examiner is asked to offer an opinion 
addressing the following questions with 
respect to the legs:

(a).  Has the Veteran developed a 
disability of the legs characterized by 
pain and swelling  If so, please specify 
the diagnosis or diagnoses.

(b).  If a disability of the legs 
characterized by pain and swelling is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disability: (1) had 
its onset during the Veteran's active duty 
service from; (2) was caused by any 
incident or event that occurred during the 
Veteran's active duty service, to include 
as a residual of a head injury; or, (3) 
was manifested within one year from his 
service?

With respect to the examination for a 
disability of the legs, the examiner is 
instructed to answer each of the above 
questions as posed and to provide a 
complete rationale for any opinion 
expressed.

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time period in which to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


